*260The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you take [Joh]n Whipple, if to be found within the territory of Michigan, and him Safely Keep, So that you may have his body before our judges [of ou]r Supreme Court to be holden at Detroit, on the third monday in September instant, to Satisfy us of fifty dollars for a fine [pronjounced against him in our Said Supreme Court on the twelfth day of October one thousand eight hundred eight, and also [Seventeen dollars, Seventy Seven cents adjudged to us for our Costs and Charges; and also fifty cents for this writ, whereof the Said [Johjn is convicted, and have then there this writ. Witness Augustus B. Woodward, chief judge of our [Said] Supreme Court the fifth day of September one thousand eight hundred ten. Peter Audrain, [elk.] S.C.T.M.
[Indorsement]
The fine settled with the treasurer. Costs due.
WM Scott.